


110 HR 1502 IH: To treat certain payments made by Edmond, Oklahoma, as

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1502
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Ms. Fallin (for
			 herself and Mr. Cole of Oklahoma)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To treat certain payments made by Edmond, Oklahoma, as
		  satisfying its obligations under the water storage control for Lake Arcadia,
		  Oklahoma, and for other purposes.
	
	
		1.Arcadia Lake,
			 OklahomaPayments made by the
			 city of Edmond, Oklahoma, to the Secretary of the Army in October 1999 of costs
			 associated with present and future water storage at Arcadia Lake, Oklahoma,
			 under Arcadia Lake Water Storage Contract Number DACW56–79–C–0072 shall satisfy
			 the obligations of the city under that contract for such costs, including
			 accrued interest.
		2.Oklahoma Lake
			 demonstration, Oklahoma
			(a)Release of
			 retained rights, interests, and reservationsEach reversionary
			 interest and use restriction relating to public parks and recreation on the
			 land conveyed by the Secretary of the Army to the State of Oklahoma at Lake
			 Texoma pursuant to the Act entitled An Act to authorize the sale of
			 certain lands to the State of Oklahoma (67 Stat. 63) is
			 terminated.
			(b)Instrument of
			 releaseAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall execute and file in the appropriate office a deed
			 of release, an amended deed, or another appropriate instrument to release each
			 interest and use restriction described in subsection (a).
			
